DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-5, 7-11, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US pub No. 2009/0267765).
	Regarding claim 1, Greene teaches a surgical light (See abstract) comprising
a light head including at least one illuminant configured to generate an illuminated
area on a Surgical site (See abstract, Fig. 7 & 8, and [0054]-[0055]), and
a sensor attached to the light head (See abstract, Fig. 7 & 8, and [0054]-[0055]),
wherein the sensor is configured to identify items used in surgery, and the sensor is
attached to the light head such that a detection volume of the sensor is directed to the illuminated
area (See abstract, Fig. 7 & 8, and [0054]-[0055].  Greene does not explicitly teach that the RFID reader is directed to the illuminated area.  However, Fig. 11 and [0057]-[0058] teach that the RFID reader and surgical light are directed to the surgical table.  It would be obvious to a person of ordinary skill in the art to direct both devices towards the surgical table in order to properly illuminate and track surgical instruments in the surgery area.). 
Regarding claim 6, Greene teaches wherein the surgical light comprises a controller configured to collaborate with the sensor, and the controller is configured to identify the items when entering into the detection volume, and the controller is configured to identify the items when leaving the detection volume (See abstract, Fig. 7 & 8, and [0053]).
Regarding claim 13, Greene teaches the sensor comprises an RFID sensor, and the items are respectively provided with tags identifiable by the RFID sensor (See abstract, Fig. 7 & 8, and [0054]-[0055])
Regarding claim 15, Greene teaches system comprising:
a surgical light including a light head including at least one illuminant configured to generate an illuminated area on a surgical site, and a sensor attached to the light head (See abstract, Fig. 7 & 8, and [0055]-[0056]), and
a plurality of tags on items used during surgeries (See abstract, Fig. 7 & 8, and [0055]-[0056]),
wherein the sensor is configured to identify items used in surgery, and the sensor is attached to the light head such that a detection volume of the sensor is directed to the illuminated area (See abstract, Fig. 7 & 8, and [0055]-[0056]). 
Regarding claim 16, Greene teaches method for operating a surgical light, including the steps:
generating an illuminated area by an illuminant in a light head of the surgical light (See abstract, Fig. 7 & 8, and [0055]-[0056]);
identifying items used in surgery by a sensor attached to the light head of the surgical light when entering into a detection volume of the sensor (See abstract, Fig. 7 & 8, and [0055]-[0056]); and
identifying the items when leaving the detection volume (See abstract, Fig. 7 & 8, and [0055]-[0056]).
Regarding claim 17, Greene teaches simultaneously adjusting a location of the illuminated area and of the detection volume by adjusting the light head (See abstract, Fig. 7 & 8, and [0054]-[0055] teach an RFID reader integrated into the surgical.  It is obvious to a person of ordinary skill in the art that the surgical light is adjustable in order to properly illuminate the surgical area and allow the light to be moved out of the area when not needed.  Additionally, adjusting the surgical light also adjusts the integrated RFID that is integrated inside the light.)
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Greene as applied to claim 1 above, and further in view of Kotian et al. (US Pub No. 2019/0090954).
Regarding claims 12 and 14, Greene does not teach machine vision with the ability to identify items by optical characteristics.
Kotian teaches the sensor comprises a machine vision ability configured to identify the items by means of their optical characteristics (See [0027] and [0038]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Greene’s device to include Kotian’s image recognition help provide safe and quality care “in a manner that controls costs by efficient use of hospital resources including rooms, equipment, and staff.” Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683